Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 1 of 15 PageID #: 4




         EXHIBIT 1
         Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 2 of 15 PageID #: 5
Filed                     20-CI-01229    10/22/2020            Brandi Duvall, Warren Circuit Clerk




                                        COMMONWEALTH OF KENTUCKY




                                                                                                                 CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000001 of 000015
                                            WARREN CIRCUIT COURT
                                               DIVISION NO. _____
                                        CIVIL ACTION NO. 20-CI-_________
                                                Filed Electronically

        SPENCER COATES                                                                           PLAINTIFF

        v.                                            COMPLAINT

        CERTAINTEED, LLC                                                                    DEFENDANTS

        Serve:        Registered Agent
                      CT Corporation System
                      306 W. Main Street, Ste. 512
                      Frankfort, KY 40601

        CERTAINTEED CORPORATION

        Serve:        Registered Agent
                      Kentucky Secretary of State




                                                                                                                 Presiding Judge: HON. STEVE WILSON (608214)
                      700 Capitol Avenue, Ste. 86
                      Frankfort, KY 40601

        Process Agent: Craig Smith
                       20 Moores Road
                       Malvern, PA 19355

                 Comes the Plaintiff, Spencer Coates, by counsel, and for his Complaint against the Defendants

        states as follows:

                                            PARTIES & JURISDICTION

                 1.        The Plaintiff, Spencer Coates, is a Kentucky citizen residing at 225 Stone Meadow

        Lane, Bowling Green, Warren County, Kentucky.

                 2.        The Defendant, CertainTeed, LLC, is a Pennsylvania limited liability corporation

        which regularly transacts business in Kentucky, supplies services and goods in Kentucky, including

        building materials such as shingles, and caused damages in Kentucky, and is therefore subject to the

        jurisdiction of this court.




Filed                     20-CI-01229    10/22/2020        1   Brandi Duvall, Warren Circuit Clerk
         Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 3 of 15 PageID #: 6
Filed                   20-CI-01229    10/22/2020             Brandi Duvall, Warren Circuit Clerk




                3.      The Defendant, CertainTeed Corporation, was a Pennsylvania corporation which




                                                                                                                 CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000002 of 000015
        regularly transacted business in Kentucky, supplied services and goods in Kentucky, including

        building materials such as shingles, and caused damages in Kentucky, and is therefore subject to the

        jurisdiction of this court.

                4.      This court has subject matter jurisdiction over this case pursuant to KRS § 23A.010,

        as the amount in controversy exceeds the minimal jurisdictional limits of this Court.

                5.      Venue is proper in this Court, as the acts and omissions giving rise to this Complaint

        occurred within the geographical boundaries of Warren County, Kentucky.

                                            FACTUAL BACKGROUND

                6.      In 2011, Coates purchased the home located at 225 Stone Meadow Lane, Bowling

        Green, Kentucky.




                                                                                                                 Presiding Judge: HON. STEVE WILSON (608214)
                7.      On or about September 3, 2015, Coates ordered and purchased Symphony shingles

        and related accessories from CertainTeed Corporation for application to his home.

                8.      Subsequent to that purchase, CertainTeed Corporation restructured to form

        CertainTeed, LLC. As used in this Complaint “CertainTeed” refers to both CertainTeed Corporation

        and CertainTeed, LLC.

                9.      The Symphony shingle is a synthetic slate shingle manufactured and sold by

        CertainTeed.

                10.     CertainTeed sold the Symphony shingle with a warranty, which CertainTeed branded

        as SureStart. (Symphony Limited Warranty, attached as Exhibit A).

                11.     In addition, CertainTeed provided customers the option to purchase an extended and
                                                                                                                 COM : 000002 of 000012




        additional warranty in the form of its Encore warranties, either Encore-10 or Encore-15. (Encore

        Warranty, attached as Exhibit B).




Filed                   20-CI-01229    10/22/2020         2   Brandi Duvall, Warren Circuit Clerk
         Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 4 of 15 PageID #: 7
Filed                    20-CI-01229    10/22/2020             Brandi Duvall, Warren Circuit Clerk




                12.      Coates purchased an Encore-15 warranty from CertainTeed, paying an additional and




                                                                                                                  CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000003 of 000015
        separate fee. (Certificate of Warranty, attached as Exhibit C).

                13.      Under the Encore-15 warranty, coverage was extended to 15 years without proration

        and included coverage for materials, labor, tear-off, disposal, and workmanship.

                14.      On or about December 8, 2015, Coates had CertainTeed’s Symphony shingles

        installed on his home.

                15.      In early 2020, it was discovered that the Symphony shingles were defective, as a large

        number of the shingles were curling ½ to 1½ inches from the decking and were discoloring.

                16.      CertainTeed’s technician inspected the roof and confirmed the Symphony shingles

        were defective and should be removed and replaced.

                17.      CertainTeed has no non-defective comparable synthetic slate product sufficient to




                                                                                                                  Presiding Judge: HON. STEVE WILSON (608214)
        replace the defective Symphony shingles.

                18.      CertainTeed has failed to comply with the terms of the Encore-15 warranty provisions

        by refusing to pay for the necessary work to replace its defective product with a comparable synthetic

        slate shingle.

                                 COUNT 1 – BREACH OF EXPRESS WARRANTY

                19.      The above paragraphs are herein reiterated and incorporated by reference.

                20.      CertainTeed made several affirmations of fact or promises to Coates which related to

        its Symphony shingles and warranties covering those shingles, which induced Coates to purchase the

        Symphony shingles and related warranties, becoming part of the basis of the bargain.

                21.      Those express warranties are included in the Limited Warranty and Encore E-15

        Warranty documents attached hereto as Exhibits A, B, and C.

                22.      CertainTeed has failed to comply with the terms of its express warranties by refusing




Filed                    20-CI-01229    10/22/2020         3   Brandi Duvall, Warren Circuit Clerk
         Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 5 of 15 PageID #: 8
Filed                   20-CI-01229     10/22/2020                  Brandi Duvall, Warren Circuit Clerk




        to pay for non-prorated materials, labor, tear-off, disposal, and workmanship for replacement of the




                                                                                                               CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000004 of 000015
        defective Symphony shingles.

                                             COUNT 2 – NEGLIGENCE

                23.     The above paragraphs are herein reiterated and incorporated by reference.

                24.     CertainTeed owed Coates duties to behave as a reasonable manufacturer, seller, and

        warrantor of its Symphony shingle.

                25.     CertainTeed breached those duties by manufacturing and selling a defective product

        and dishonoring its warranties to replace such defective products.

                26.     As a result of those breaches, Coates must now replace his roof which has damaged

        him in an amount to be determined at trial.

                                       COUNT 3 – UNJUST ENRICHMENT




                                                                                                               Presiding Judge: HON. STEVE WILSON (608214)
                27.     The above paragraphs are herein reiterated and incorporated by reference.

                28.     Coates paid for an extended Encore-15 warranty, a benefit conferred on CertainTeed

        at Coates’s expense.

                29.     CertainTeed has improperly retained those payments without performing under the

        warranty documents, to the unjust enrichment of CertainTeed

                COUNT 4 – FRAUDULENT MISREPRESENTATION, CONCEALEMENT,

                                           AND FAILURE TO DISLOSE

                30.     The above paragraphs are herein reiterated and incorporated by reference.

                31.     CertainTeed falsely represented to Coates that the Symphony shingle was properly

        made, durable, and fit to serve as a synthetic slate shingle.
                                                                                                               COM : 000004 of 000012




                32.     CertainTeed made such statements with knowledge of their falsity or in reckless

        disregard for the truth or falsity of the statements.




Filed                   20-CI-01229     10/22/2020              4   Brandi Duvall, Warren Circuit Clerk
         Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 6 of 15 PageID #: 9
Filed                  20-CI-01229     10/22/2020              Brandi Duvall, Warren Circuit Clerk




                33.     CertainTeed made such statements to induce Coates to purchase the Symphony




                                                                                                                  CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000005 of 000015
        shingle and Encore-15 warranty.

                34.     Coates reasonably relied on those statements.

                35.     Coates must now replace his roof which has damaged him in an amount to be

        determined at trial.

                               COUNT 5 – NEGLIGENT MISREPRESENTATION

                36.     The above paragraphs are herein reiterated and incorporated by reference.

                37.     CertainTeed, in the course of its business and profession supplied false information to

        Coates regarding the fitness and durability of its Symphony shingle.

                38.     Coates justifiably relied on those misrepresentations.

                39.     Coates must now replace his roof which has damaged him in an amount to be




                                                                                                                  Presiding Judge: HON. STEVE WILSON (608214)
        determined at trial.

                COUNT 6 – KENTUCKY CONSUMER PROTECTION ACT VIOLATIONS

                40.     The above paragraphs are herein reiterated and incorporated by reference.

                41.     The Symphony shingles which Coates purchased were primarily for personal, family,

        or household purposes.

                42.     The actions of CertainTeed in selling a defective product and refusing to comply with

        the warranty requirements was unfair, misleading, and deceptive and done so intentionally or as a

        result of gross negligence.

                43.     Such actions and omissions constitute violations of the Kentucky Consumer

        Protection Act, KRS § 367.220.

                COUNT 7 – VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT

                44.     The above paragraphs are herein reiterated and incorporated by reference.




Filed                  20-CI-01229     10/22/2020         5    Brandi Duvall, Warren Circuit Clerk
        Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 7 of 15 PageID #: 10
Filed                   20-CI-01229      10/22/2020             Brandi Duvall, Warren Circuit Clerk




               45.       Spencer Coates is a consumer who purchased shingles—a consumer product—from




                                                                                                                   CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000006 of 000015
        CertainTeed, who was operating as a supplier and warrantor as those terms are used in the

        Magnusson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.

               46.       CertainTeed failed to remedy or repair a defect and malfunction with its shingles or to

        conform to the written warranty within a reasonable time in violation of the Act.

                                               RELIEF REQUESTED

               WHEREFORE, the Plaintiff demands judgment as follows:

               a) That judgment be entered against the Defendant in an amount in excess of the minimum

                     jurisdictional limits of this Court, including attorney fees, expenses, and pre-judgment

                     and post-judgment interest;

               b) For a trial by jury;




                                                                                                                   Presiding Judge: HON. STEVE WILSON (608214)
               c) For Plaintiff’s costs herein expended, including reasonable attorney’s fees; and

               d) That judgment be entered for the Plaintiff for any and all other relief to which the

                     Plaintiff appears entitled.

               This 22nd day of October, 2020.

                                                                Timothy L. Edelen
                                                                Seth T. Church
                                                                Bell, Orr, Ayers & Moore, PSC
                                                                1010 College St.
                                                                P.O. Box 738
                                                                Bowling Green, KY 42102-0738
                                                                Phone:         (270) 781-8111
                                                                Fax:           (270) 781-9027
                                                                Email:         edelen@boamlaw.com
                                                                Email:         church@boamlaw.com
                                                                                                                   COM : 000006 of 000012




                                                                /s/Timothy L. Edelen
                                                                _________________________________
                                                                Attorney for Plaintiff




Filed                   20-CI-01229      10/22/2020        6    Brandi Duvall, Warren Circuit Clerk
                                                                                                                                                            C e r t a i nTe e d




            Filed
                                                                                                                                                                                                         Filed




                                                                                                                                             201 Limited Warranty
                                                                                                                                                               S y m p h o n y™
                                                                                                                                                                                                         20
                                                                                                                                                                                                         20-C
                                                                                                                                                                                                            -CI--01
                                                                                                                                                                                                             CI-012
                                                                                                                                                                                                                 0 22




            20-CI-01229
                                                                                                                                                                                                         10/22/2020 229
                                                                                                                                                                                                                      9




            10/22/2020
                                                                                                                                                                                                         Br
                                                                                                                                                                                                         B an
                                                                                                                                                                                                            andi




Exhibit A
                                                                                                                                                                                                              di Duv
                                                                                                                                                                                                                  uval
                                                                                                                                                                                                                    al
                                                                                                                                                                                                                    all,
                                                                                                                                                                                                                    all,
                                                                                                                                                                                                                       l, War
                                                                                                                                                                                                                           arre
                                                                                                                                                                                                                              re
                                                                                                                                                                                                                              renn Ci
                                                                                                                                                                                                                                   C rc
                                                                                                                                                                                                                                      rcui
                                                                                                                                                                                                                                        ui
                                                                                                                                                                                                                                        uitt Cl
                                                                                                                                                                                                                                             Cler
                                                                                                                                                                                                                                                er




            Brandi Duvall, Warren Circuit Clerk
                                                                                                                                                                                                                                                erk




    ASK ABOUT
        AB    ALL OF OUR OTHER CERTAINTEED® PRODUCTS AND SYSTEMS:                                        CertainTeed Corporation
                                                                                                                     P.O. Box 860
    ROOFING • SIDING • TRIM • DECKING • RAILING • FENCE
                                                                                                          Valley Forge, PA 19482
    GYPSUM • CEILINGS • INSULATION
                                                                                                     Professional: 800-233-8990
    www.certainteed.com                                       http://blog.certainteed.com             Consumer: 800-782-8777
                                                                                                                                                                                                                                         Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 8 of 15 PageID #: 11




                                                                                             © CertainTeed Corporation, Printed in U.S.A.
                                                                                                                  Code No. 20-20-3067
                                                                                                                                 




                                                  COM : 000007 of 000012                    Presiding Judge: HON. STEVE WILSON (608214)        CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000007 of 000015
Fi
                                                                                                                                                                                                    Fi




File
                                                                                                                                                                                                    File




  led
    d
                                                                                                                                                                                                      led
                                                                                                                                                                                                        d




20-CI-01229
                                                                                                                                                                                                    20-CI-01229
                                                                                                                                                                                                              9




10/22/2
     /2020
         0
                                                                                                                                                                                                    10/22/2020




                                                                                                     ™
                                          Symphony     Where old-world elegance meets
                                                                                                                                                                                                    Br




                                                   new-world technology...in perfect harmony
                                                                                                                                                                                                    Bran
                                                                                                                                                                                                       andi
                                                                                                                                                                                                         d Duv
                                                                                                                                                                                                            uval
                                                                                                                                                                                                              all, Warren Ci




Brrandi Duvall, Warren Circ
                                                                                                                                                                                                                          Circ




                         rcui
                                                                                                                                                                                                                             rcui
                                                                                                                                                                                                                               uitt Cl
                                                                                                                                                                                                                                    C er




                            uitt Clerrk
                                                                                                                                                                                                                                       erk
                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                 Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 9 of 15 PageID #: 12




                                          COM : 000008
                                                   008 of 00
                                                           00012
                                                             0012               Presid
                                                                                Pre siding
                                                                                       ing Ju
                                                                                           Judge
                                                                                              dge: HON. ST
                                                                                                         TEVE
                                                                                                           E  WILSO
                                                                                                              WILSON
                                                                                                                   N (608
                                                                                                                      608214
                                                                                                                          21 )
                                                                                                                          214    CC49B5
                                                                                                                                 CC4 9 80-
                                                                                                                                     9B5 0-5F6
                                                                                                                                           5F69-4
                                                                                                                                           5F6 9 4163
                                                                                                                                               9-4 163-8A
                                                                                                                                                   163 -8A2C-
                                                                                                                                                       -8A 2C-
                                                                                                                                                            C-24E
                                                                                                                                                               24EDEF
                                                                                                                                                               24E DEF
                                                                                                                                                                    EFBC3
                                                                                                                                                                       BC3134 : 000
                                                                                                                                                                                 00008
                                                                                                                                                                                    008 of 00
                                                                                                                                                                                           000015
                                                                                                                                                                                                5
Filed
                                                                                                                                                                                                                                                                    Filed



                            What the Customer Must Do
                            W                                                                                                                   CONGRATULATIONS! ...and thank you for your recent purchase of one of the
                            If you believe your shingles have a manufacturing defect, you must provide prompt written notification to           fine products produced by CertainTeed Roofing. Since 1904, CertainTeed has been producing quality
                            CertainTeed with proof of the date of purchase and date of shingle application. CertainTeed will investigate        roofing products that provide long-lasting beauty and protection for homes of every size, style and age.
                            each properly reported claim and will repair, replace or reimburse the homeowner for the shingles
                                                                                                                                                For the past 100 years, the basis for our name, “Quality made certain, satisfaction guaranteed,”
                            determined to be defective, in accordance with the terms of this Limited Warranty, within a reasonable
                            amount of time if its inspection of the shingles confirms a manufacturing defect.                                   has been our ongoing philosophy.
                                                                                                                                                Your CertainTeed roofing warranty fully explains how CertainTeed supports its products with the strongest
                            Please send all notifications and correspondence to:
                            CCertainTeed Corporation, 1'HOS'ULYH+DUOH\VYLOOH3$
                             AAttn: CertainTeed Roofing Technical Services Department, Telephone number: 800-345-1145
                                                                                                                                                C
                                                                                                                                                warranty protection available. It is important that you read the warranty section of this brochure.
                                                                                                                                                Take the time to understand how CertainTeed protects your purchase by standing behind our products.

                            Warranty Registration (not required)
                            W
                            YYou may register your product warranty on CertainTeed’s website: www.certainteed.com/warrantyreg. Each




20-CI-01229
                                                                                                                                                                                                                                                                    20-CI-01229




                             rregistrant receives a registration confirmation number by return e-mail that can be printed and kept with         LIMITED, PRORATED,
                              tthis Limited Warranty and your proof of purchase. If you do not have internet access, you can register your      AND TRANSFERABLE WARRANTY
                               sshingles by sending: (1) your name, address, and telephone number; (2) the name and contact information         This warranty covers Symphony ™ sold only in the United States of America,
                                oof the contractor who installed your shingles and the original date of installation; and (3) the type, color   its territories and Canada.
                                 aand number of squares of your shingles to:
                                  CCertainTeed Corporation, CertainTeed Roofing, P.O. Box 860, Valley Forge, PA 19482                           What and Who is Covered and for How Long
                            CCertainTeed will register your information and mail you a confirmation number.                                     CertainTeed warrants to the original property owner/consumer that, when subject to normal and proper




10/22/2020
                                                                                                                                                                                                                                                                    10/22/2020




                             Failure to register this warranty does NOT void the warranty or any of its terms.                                  use, Symphony shingles will be free from manufacturing defects that cause leaks for fifty (50) years from the
                                                                                                                                                date of original installation and that CertainTeed will pay to repair or replace, at its option, any shingles
                            Roofing Plants and Regional Sales Offices                                                                           CertainTeed determines to be defective under the terms of this Limited Warranty.
                            CertainTeed roofing products are sold by the CertainTeed Corporation in eight sales regions.                        In the event of repair or replacement pursuant to the terms of this Limited Warranty, the original warranty
                            They are manufactured in ten residential roofing plants and two commercial roofing plants.                          applicable at the time of original installation shall apply to the replacement shingles or the repaired shingles.

                                                                                                                                                SureStart™ Protection
                                                                                                                                                All of CertainTeed’s shingle products are covered by SureStart protection. Under this warranty feature,
                                                                                                                                                CertainTeed, at no charge, will pay to repair or replace, at its option, any shingles CertainTeed determines to
                                                                                                                                                be defective and that cause leaks during the applicable SureStart period. For Symphony shingles, the SureStart
                                                                                                                                                period begins when the original shingle installation has been completed and terminates at the completion of
                                                                                                                                                its seventh (7th) year of service following original installation. CertainTeed’s maximum liability under
                                                                                                                                                SureStart is equal to the reasonable material and labor cost to replace or repair the defective shingles that
                                                                                                                                                cause leaks, as determined by CertainTeed. Roof tear-off, metal work, flashing and disposal expenses, and
                                                                                                                                                other costs or expenses incurred during such repair or replacement are not covered or reimbursed by this
                                                                                                                                                Limited Warranty.
                                                                                                                                                SureStart protection does not extend to any Symphony shingles applied to any non-ventilated or inadequately
                                                                                                                                                ventilated roof deck systems, except as stated below. CertainTeed’s maximum contribution toward the cost
                                                                                                                                                of repairing or replacing defective shingles applied to a non-ventilated or inadequately ventilated roof deck
                                                                                                                                                system shall not exceed $350/square, less 1/120th of that amount times the number of months from the date
                                                                                                                                                the shingles were originally installed to the date when CertainTeed determined the shingles to be defective.
                                                                                                                                                Labor costs, roof tear-off, metal work, flashing and disposal expenses, and other costs or expenses incurred




Brandi Duvall, Warren Circuit Clerk
                                                                                                                                                                                                                                                                    Brandi Duvall, Warren Circuit Clerk




                                                                                                                                                during such repair or replacement are not covered or reimbursed by this Limited Warranty.
                            Through innovation and creative product design, CertainTeed has helped shape the building products
                            industry for more than 100 years. Founded in 1904 as General Roofing Manufacturing Company, the firm                Beyond SureStart™ Protection
                            made its slogan “Quality made certain. Satisfaction guaranteed,” which quickly inspired the name                    If CertainTeed determines the Symphony shingles to be defective and cause leaks after the SureStart period,
                            CertainTeed. Today, CertainTeed is North America’s leading brand of exterior and interior building products,        CertainTeed’s maximum contribution toward the cost of repairing or replacing such defective shingles shall
                                                                                                                                                                                                                                                                                              Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 10 of 15 PageID #: 13




                            including roofing, siding, windows, fence, decking, railing, trim, foundations, pipe, insulation, walls, ceilings   not exceed $350/square, less 1/600th of that amount times the number of months from the date the shingles
                            and access covers. Headquarter in Valley Forge, PA, CertainTeed and its affiliates have approximately 9,000         were originally installed to the date when CertainTeed determined the shingles to be defective. Labor costs,
                            employees and 70 manufacturing facilities throughout the United States and Canada.                                  roof tear-off, metal work, flashing and disposal expenses, and other costs or expenses incurred during such
                            More information is available at www.certainteed.com.                                                               repair or replacement are not covered or reimbursed by this Limited Warranty.


                                      COM : 000009 of 000012                                          Presiding Judge: HON. STEVE WILSON (608214)             CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000009 of 000015
Filed
                                                                                                                                                                                                                                                        Filed



           Transferability
           T                                                                                                                      Insulated Decks and Radiant Barriers
           The Limited Warranty for Symphony shingles may only be transferred by the original property owner/                     CertainTeed’s Limited Warranty, including SureStart coverage, will remain in force when Symphony shingles
           consumer to a subsequent property owner one (1) time in the first two (2) years after original installation.          are applied to roof deck assemblies (slopes  3:12) where foam insulation is prefabricated into the roof deck
           The warranty transfer is only effective if the subsequent property owner provides written notice of the transfer      system (often called “nailboard insulation”), where insulation is installed beneath an acceptable roof deck
           to CertainTeed within sixty (60) days from the real estate transfer date. (A warranty transfer request must be        system, or where radiant barriers are installed, with or without ventilation directly below the deck. Acceptable
           sent to RPG Technical Services Department, 1'HOS'ULYH+DUOH\VYLOOH3$.) After two (2)                    roof deck surfaces must consist of at least 3/8" thick plywood or 7/16" thick OSB. If a different deck surface
           years, this Limited Warranty is not transferable.                                                                      material will be utilized, please contact CertainTeed’s Technical Services Department for assistance.
                                                                                                                                  See the following important restrictions.
           Limitations
           L
                                                                                                                                  The design professional is responsible for ensuring 1) proper quality and application of the insulation and/or
           This Limited Warranty does not provide protection against and CertainTeed will have no liability for any
           Th
                                                                                                                                  radiant barrier, 2) provision of adequate structural ventilation and/or vapor retarders as determined to be
           failure, defect or damage caused by situations and events beyond normal exposure conditions, including but
           fai
                                                                                                                                  necessary, and 3) that all local codes are met (particularly taking into account local climate conditions).
           not limited to:
           no
                                                                                                                                  Special attention must be taken if cellular foam, fiber glass, cellulose insulations or other highly-permeable
            Winds, including gusts, greater than 90 mph, lightning, hurricane (see “Limited Wind Warranty” section for
           •W                                                                                                                     insulation will be used in an unventilated system, or if the insulation/rafter or insulation/joist planes may




20-CI-01229
                                                                                                                                                                                                                                                        20-CI-01229




            hurricane wind exception), tornado, hailstorm, earthquake, fire, explosion, flood or falling objects.                 create an air leak that could lead to moisture transmission and condensation problems.
            Distortion, cracking or other failure or movement of the base material over which the shingles are applied,
           •D                                                                                                                     All these important factors and decisions, while not the responsibility of CertainTeed Corporation,
            of the roof deck, or of the walls or foundation of the building itself.                                               are critical to assure proper deck system performance.
            Damage caused by structural changes, alterations or additions, or by the installation of equipment (such as
           •D                                                                                                                     Ventilated Nail-Base Roof Insulation
            aerials, signs or air-conditioning equipment) to the structure after the original shingles have been applied.         Ventilated nail-base roof insulation products consist of rigid insulation (typically foam board) and another




10/22/2020
                                                                                                                                                                                                                                                        10/22/2020




           • Shading, stains or discoloration to the shingles arising from outside sources such as but not limited to the         layer of material that provides air space above the insulation and below the nailable deck (which is typically at
             sun, algae, fungus, moss, lichens or other vegetation, mold or mildew growth, or paints, chemicals or other          least 7/16" thick OSB or minimum 3/8" plywood). These products can provide soffit-to-ridge ventilation over
             similar materials.                                                                                                   cathedral-type ceilings, and if used and installed properly will not reduce the scope or length of CertainTeed’s
                                                                                                                                  Limited Warranty coverage period. It is important to follow the deck manufacturer’s instructions to achieve
           • Misuse, abuse, neglect, or improper transportation, handling or storage of the shingles.
                                                                                                                                  sufficient ventilation. CertainTeed offers FlintBoard™ CV – cross-ventilating insulation boards with 1", 1-1/2",
           • Installation of the shingles over non-approved roof decks as more fully explained in the CertainTeed                 or 2" air channels.
             Symphony installation instructions.
           • Improper installation or installation not in accordance with CertainTeed’s written installation instructions         Limited Wind Warranty
             applicable at the time of original installation.                                                                     CertainTeed warrants Symphony shingles to resist blow-off damage due to wind velocities, including gusts and
                                                                                                                                  hurricane winds, up to 90 mph during the first five (5) years following original installation.
            Damage to the shingles, the roof deck or the structure caused by ice backup or ice damming.
           •D
                                                                                                                                  If any blow-off damage occurs in the first five (5) years following original installation, CertainTeed will replace
            Distortion or warping due to excessive or unusual heat sources, including without limitation,
           •D                                                                                                                     all damaged shingles without charge. CertainTeed will not be responsible for or reimburse labor costs or any
            window reflections and heat buildup caused by inadequate roof ventilation.
            w                                                                                                                     other costs incurred during removal or replacement of damaged shingles. Such costs or damages are the
           • VVandalism or acts of war.                                                                                           property owner’s responsibility (and may be covered by homeowner’s insurance).
           • AAny other cause not a result of a manufacturing defect in the shingles.
           Mold and mildew are functions of environmental conditions and are not manufacturing defects. As such, mold
           Mo
           M                                                                                                                      LIMITED WARRANTY
           and mildew are not covered by this Limited Warranty or any implied warranty.
           an                                                                                                                     AND LIMITATION OF REMEDIES
           CertainTeed reserves the right to discontinue or modify any of its products, including the color of its shingles,
           Ce                                                                                                                     THE OBLIGATIONS CONTAINED IN THIS LIMITED WARRANTY CONSTITUTE THE EXCLUSIVE REMEDY AND
           and shall not be liable as a result of such discontinuance or modification, nor shall CertainTeed be liable in
           an                                                                                                                     ARE EXPRESSLY IN LIEU OF ANY AND ALL OTHER OBLIGATIONS, GUARANTEES AND WARRANTIES.
           the event replacement material varies in color in comparison to the original product as a result of normal             APPLICABLE STATE LAW WILL DETERMINE THE PERIOD OF TIME FOLLOWING THE SALE THAT A PROPERTY
           weathering. If CertainTeed replaces any material under this warranty, it may substitute products designated by
           we                                                                                                                     OWNER/CONSUMER MAY SEEK A REMEDY UNDER THE IMPLIED WARRANTY OF MERCHANTABILITY OR
           CertainTeed to be of comparable quality or price range in the event the product initially installed has been
           Ce




Brandi Duvall, Warren Circuit Clerk
                                                                                                                                                                                                                                                        Brandi Duvall, Warren Circuit Clerk




                                                                                                                                  FITNESS FOR A PARTICULAR PURPOSE. CERTAINTEED’S OBLIGATIONS, RESPONSIBILITIES, AND/OR
           discontinued or modified.                                                                                              LIABILITY SHALL BE LIMITED TO REPAIRING OR REPLACING THE DEFECTIVE PRODUCT OR PROVIDING
                                                                                                                                  A REFUND PER THE TERMS OF THIS LIMITED WARRANTY. IN NO EVENT SHALL CERTAINTEED BE LIABLE
           Inadequately Ventilated and Non-Ventilated Decks                                                                       FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING ANY DAMAGE TO THE BUILDING, ITS
           Any shingles applied to inadequately ventilated or non-ventilated decks, other than the shingles and deck              CONTENTS, OR ANY PERSONS OR PROPERTY, THAT OCCUR AS A RESULT OF A BREACH. IF YOUR STATE
           systems described in the section titled “Insulated Decks and Radiant Barriers,” are subject to a reduced
                                                                                                                                                                                                                                                                                  Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 11 of 15 PageID #: 14




                                                                                                                                  DOES NOT ALLOW EXCLUSIONS OR LIMITATIONS OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, THE
           limited warranty period of ten (10) years. Shingle damage or defects related to the absence of adequate                ABOVE LIMITATIONS MAY NOT APPLY TO YOU.
           roof system ventilation do not qualify for SureStart protection, and are limited to ten (10) years of Beyond
           SureStart coverage.                                                                                                    This warranty applies to Symphony shingles installed during the calendar year of 201.



                                      COM : 000010 of 000012                            Presiding Judge: HON. STEVE WILSON (608214)             CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000010 of 000015
                 Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 12 of 15 PageID #: 15
       Fille
       F
       Filedd                           20-C
                                        20 -CI-
                                            CI-01229
                                               0122
                                               01 229
                                                    9          10/22/2020
                                                               10/
                                                                0/22
                                                                   22/2
                                                                     /202
                                                                       0200           B andi
                                                                                      Bran
                                                                                      Br   di Duv
                                                                                               u allll,, War
                                                                                                          arre
                                                                                                             ren
                                                                                                               n Ci
                                                                                                                 Circ
                                                                                                                    rcui
                                                                                                                      uit
                                                                                                                       itt Cl
                                                                                                                           Cler
                                                                                                                              erk
                                                                                                                                k




                        S
                                                                        C e r t a i nTe e d

                          ymphony                                                               ™
                                                                                                     ENCORE




                                                                                                                                                           CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000011 of 000015
   Let a SELECT SHINGLE MASTER Protect Your Investment
   Symphony Roof System™
   Superb products that work together to give your
   home the best protection. Install the System!
   Waterproofing Underlayment:
                                                                               S ymphony
                                                                                      E N C O R E
                                                                                                                ™
                                                                                                                       The extra measure of protection
                                                                                                                       when a credentialed company
                                                                                                                       installs a Symphony Roof System™.
                                                                                                                       Extended Transferable Coverage£

   • CertainTeed WinterGuard™ is required
     as follows:                                                                                                          E 10              E 15
     - Must be installed at the eaves if required by                                                                   Coverage          Coverage
       local building code, or when the roof system
                                                                                Symphony Shingles                       10 years          15 years
       is in a snow zone, or north of the following
       states: NC, TN, AR, OK, NM and AZ.                                       Non-Prorated Coverage                       4                 4
     - Must be installed at all roof penetrations.
     - Must be applied as a valley liner.                                       Materials & Labor                           4                 4
                                                                                                                            4                 4




                                                                                                                                                           Presiding Judge: HON. STEVE WILSON (608214)
   Shingle Underlayment:                                                        Tear-off
   • CertainTeed Roofers’ Select™, RoofWrap™ 30,
     ShingleFelt™ 30, Diamond Deck™ or
                                                                                Disposal                                                      4
     MetaLayment™ must be installed.                                            Workmanship                                                   4
   Starter Course:
   • Must be CertainTeed High-Performance
     starter or made from CertainTeed Symphony™                               Symphony Encore extends the duration and coverage of
     Slate shingles.                                                          standard SureStart™ protection for the installed CertainTeed
                                                                              Symphony roofing products. For all other warranty features
   Flashing:
                                                                              refer to CertainTeed’s Symphony Slate Limited Warranty in place
   • Must replace all metal flashings.                                        at the time your shingles were installed (obtain a copy by calling
   Shingles:                                                                  800-782-8777 or visit www.certainteed.com).
   • Must be CertainTeed Symphony Slate shingles.                             £ Fully transferable for 10 years with
   Hip and Ridge Caps:                                                          E10 Coverage and 15 years with
                                                                                E15 Coverage; refer to CertainTeed’s
   • Must be CertainTeed Symphony hip and ridge                                 Symphony Slate limited warranty
     accessory.                                                                 for details on transfers.
   Ventilation:
   • Must be installed to meet applicable model
     code requirements or building code standards.
   • Must have adequate intake and exhaust vents                                                                                    SLATE
                                                                                                                                                           COM : 000011 of 000012




     to achieve proper Net Free Ventilation area.                                                                                   INSTALLER
   • If ridge ventilation devices are installed, they
     must have an external baffle.




       Filed                            20-CI-01229            10/22/2020             Brandi Duvall, W
                                                                                                     Warren
                                                                                                      arrren C
                                                                                                             Circuit
                                                                                                              ircu
                                                                                                                 uit C
                                                                                                                     Clerk
                                                                                                                      lerrk
                                                                                                                          k
Code No. 20-30-368, © 2010 CertainTeed Corporation, Printed in U.S.A.
                                                                          Exhibit B
        Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 13 of 15 PageID #: 16
File
File
   ed             20-C
                  20 -C
                      CI-
                        I-01
                          0122
                          01 229
                             22 9   10/
                                     0/22
                                        22/2
                                          /202
                                          /2020
                                            02 0             Brandi Duvall, Warren Circuit Clerk




                                                                                                     CC49B580-5F69-4163-8A2C-24EDEFBC3134 : 000012 of 000015
                                                                                                     Presiding Judge: HON. STEVE WILSON (608214)
                                                                                                     COM : 000012 of 000012




File
Filed
    d             20-C
                  20 -C
                      CI-
                        I 01
                          0122
                             229
                             22 9   10/
                                     0/22
                                        22/2
                                        22 /202
                                           /2
                                               Exhibit
                                               E
                                             020
                                             02 0
                                                    itanandididCi Duvuvalall,
                                                    Bran
                                                    Br                 all, War
                                                                       al     arre
                                                                                r n Circ
                                                                                       cuitt Clerk
            Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 14 of 15 PageID #: 17
    Filed
     ile
       ed                 20-C
                          20 -CI-
                             -C
                              CII-
                                I-01
                                  01229
                                  0122
                                  01 229
                                     22 9   11/02/2020        B
                                                              Brandi
                                                                  di Duvall,
                                                                     D   ll Warren
                                                                             W     Circuit
                                                                                   Ci   it Clerk
                                                                                           Cl k




     Date Produced: 11/02/2020

     ConnectSuite Inc.:

     The following is the delivery information for Certified Mail™/RRE/RD item number 9236 0901 9403 8323
     5475 49. Our records indicate that this item was delivered on 10/28/2020 at 08:08 a.m. in FRANKFORT,
     KY 40601. The scanned image of the recipient information is provided below.

     Signature of Recipient :




     Address of Recipient :




     Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
     please contact your local post office or Postal Service representative.

     Sincerely,
     United States Postal Service

     The customer reference number shown below is not validated or endorsed by the United States Postal
     Service. It is solely for customer use.




                                                                                                                AOS : 000001 of 000001




      Customer Reference Number:               C2337307.13297851
    Filed                 20-CI-01229       11/02/2020        Brandi Duvall, Warren Circuit Clerk


2
            Case 1:20-cv-00192-GNS Document 1-1 Filed 11/16/20 Page 15 of 15 PageID #: 18
    Filed
     ile
       ed                 20-C
                          20 -CI-
                             -C
                              CII-
                                I-01
                                  01229
                                  0122
                                  01 229
                                     22 9   11/02/2020        B
                                                              Brandi
                                                                  di Duvall,
                                                                     D   ll Warren
                                                                             W     Circuit
                                                                                   Ci   it Clerk
                                                                                           Cl k




     Date Produced: 11/02/2020

     ConnectSuite Inc.:

     The following is the delivery information for Certified Mail™/RRE/RD item number 9236 0901 9403 8323
     5475 32. Our records indicate that this item was delivered on 10/28/2020 at 08:02 a.m. in FRANKFORT,
     KY 40601. The scanned image of the recipient information is provided below.

     Signature of Recipient :




     Address of Recipient :




     Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
     please contact your local post office or Postal Service representative.

     Sincerely,
     United States Postal Service

     The customer reference number shown below is not validated or endorsed by the United States Postal
     Service. It is solely for customer use.




                                                                                                                AOS : 000001 of 000001




      Customer Reference Number:               C2337307.13297852
    Filed                 20-CI-01229       11/02/2020        Brandi Duvall, Warren Circuit Clerk


2
